Citation Nr: 1022979	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-10 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In September 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer 
(with residuals), which is a disease associated with exposure 
to certain herbicide agents as enumerated under 38 C.F.R. § 
3.309(e).  

2.  Resolving all doubt in favor of the Veteran, the Veteran 
more likely than not was on an airplane that stopped in 
Vietnam while en route from the Philippines to Thailand in 
August 1967.  

3.  The Veteran briefly visited Vietnam in 1967, resulting in 
his physical presence on Vietnam soil.  


CONCLUSION OF LAW

Residuals of prostate cancer are presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in a herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  For 
the purposes of section 3.307, the term herbicide agent means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is a herbicide agent.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
According to the VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, ch. 2, section C, 10,b. (M21-1MR), 
service in the Republic of Vietnam means service in the 
Republic of Vietnam or its inland waterways, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Service in the 
Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) 
requires the service member's presence at some point on the 
landmass or the inland waters of Vietnam.  Haas v. Peake, 525 
F.3d 1168, 1197 (Fed. Cir. 2008).  Cf. VAOPGCPREC 7-93 (Aug. 
12, 1993) (holding that service in Vietnam does not include 
service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); VAOPGCPREC 27-97 (July 23, 1997) (holding that 
mere service on a deep-water naval vessel in waters off shore 
of the Republic of Vietnam is not qualifying service in 
Vietnam).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases, 
to include prostate cancer, shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

After a review of the evidence, the Board has determined that 
service connection is warranted for residuals of prostate 
cancer.  The Board finds that, with resolution of doubt in 
the Veteran's favor, the Veteran set foot in the Republic of 
Vietnam during the Vietnam Era and is thus entitled to the 
presumption of service connection for prostate cancer.  The 
Board's reasons for this decision are detailed below.

The Board first examines the record to determine whether 
there is evidence of a current disability.  An October 1999 
surgical pathology report from Saint Francis Hospital 
reflects that the Veteran was diagnosed with adenocarcinoma 
of the prostate.  A February 2000 private medical report 
indicates that the Veteran underwent a radical prostatectomy 
in October 1999.  This private medical report notes that, 
postoperatively, the Veteran experienced urinary incontinence 
and erectile dysfunction.  The impression was adenocarcinoma 
of the prostate with positive margin after radical 
prostatectomy.  Based on the foregoing, the Board finds that 
the first element of a service connection claim, that of a 
current disability, has been met.  

The Board's next inquiry focuses on the incurrence of an 
event, injury, or disease in service.  The Veteran contends 
he was exposed to herbicides while serving in Thailand and/or 
that he was presumptively exposed when he briefly deplaned in 
Pleiku, Vietnam, during the course of returning from a period 
of hospitalization for a skin infection in the Philippines.  
The Veteran testified that he developed a rash while serving 
in Thailand and was flown to a hospital in the Philippines 
for treatment.  (See September 2009 Board hearing Transcript 
"Tr." at 3.)  The Veteran testified that while flying back to 
Thailand after his skin infection had resolved, his plane 
stopped in Pleiku, Vietnam, and he deplaned there to get some 
food.  (Id. at 4.)  The Board notes that the Veteran has 
contended exposure to Agent Orange from several different 
sources while serving in Thailand, but because the Board is 
granting service connection for prostate cancer based on him 
being on the ground in Vietnam, his other contentions will 
not be addressed.

An August 1967 Narrative Summary reflects that the Veteran 
was admitted for hospitalization at the U.S. Air Force 
controlled Clark Hospital in the Philippines.  More 
specifically, the Veteran was hospitalized at that hospital 
due to a penile lesion from June 1967 to August 1967.  

Regarding the Veteran's statements that his transport plane 
stopped in Vietnam in approximately August 1967 during his 
return flight from the Philippines to Thailand, the Board 
finds that the Veteran is competent and credible to make such 
statements.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (noting that a Veteran and other persons can 
attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing and witnessing events in 
service).  Indeed, the Veteran is competent and credible to 
report that the airplane he was on stopped in Pleiku, 
Vietnam, on the return trip from the Philippines, and that he 
deplaned at the Pleiku air base, thereby stepping foot in 
Vietnam.  The Board notes that a March 2008 response from the 
Joint Services Records Research Center (JSRRC) indicates that 
pertinent flight records are not available because they were 
not permanently maintained.  Notwithstanding the absence of 
supporting military records that do not exist, there is no 
evidence of record to call into question the credibility of 
the Veteran's statements concerning this in-service event.  

Additionally, a book titled, WHERE WE WERE IN VIETNAM, indicates 
that there was an airfield at Pleiku, Vietnam, as well as a 
U.S. Air Force Base Hospital.  See Michael P. Kelley, WHERE WE 
WERE IN VIETNAM 5-412 (2002); see also Stanley Karnow, VIETNAM:  
A HISTORY 412 (1983) (noting that U.S. transportation and 
observation aircraft and helicopters were parked at an 
airstrip near Pleiku).  These books serve as credible 
supporting evidence that there was, in fact, an air base 
located in Pleiku, Vietnam.  Based on the Veteran's credibile 
testimony and the cited books, as well as the geographical 
relationship between Thailand, Vietnam, and the Philippines, 
with Vietnam being positioned between the other two 
countries, the Board finds that there is credible evidence of 
record that there was an airfield located at Pleiku and that 
the Veteran was on the landmass of Vietnam when his plane 
stopped at that location when flying from the Philippines 
back to Thailand.  

Upon consideration of the foregoing, the Board finds that the 
evidence both for and against the material issue of whether 
the Veteran had in-country service in Vietnam is, at least, 
in equipoise and, consequently, resolves reasonable doubt in 
the Veteran's favor in finding that he had qualifying service 
in Vietnam during the Vietnam era.  Thus, the Veteran is 
presumed to have been exposed to Agent Orange in service.  

Thus, because he currently suffers from a disease that has 
been identified as associated with herbicide exposure (i.e., 
prostate cancer), and is presumed exposed to herbicide agents 
in service during a temporary stop in the Republic of 
Vietnam, the Board finds that the Veteran is entitled to 
service connection for prostate cancer on a presumptive 
basis.  38 C.F.R. § 3.309(e).  Therefore, the appeal is 
granted. 

In arriving at its decision on this question, the Board 
acknowledges that it has relied upon material obtained 
subsequent to the RO's issuance of its statement of the case 
in June 2009.  Although reliance on such material generally 
gives rise to a duty on the part of the Board to notify the 
claimant of the material and of the reliance proposed to be 
placed upon it, see Thurber v. Brown, 5 Vet. App. 119 (1993), 
such notification would serve no useful purpose here, as the 
Board is granting the full benefit sought on appeal and there 
is consequently no risk of prejudice to the appellant.  See 
38 C.F.R. §§ 19.37, 20.1304(c) (2009) (noting that new 
evidence received at the Board subsequent to the issuance of 
the last statement of the case or supplemental statement of 
the case need not be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case if the Board determines that the 
benefit sought may otherwise be allowed).  Indeed, such a 
procedure would serve only to further delay an allowance of 
the full benefit sought on appeal.  


ORDER

Entitlement to service connection for residuals of prostate 
cancer is granted.





____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


